COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 Tenet Hospitals Limited, a Texas Limited       '
 Partnership d/b/a Providence Memorial                         No. 08-13-00290-CV
 Hospital,                                      '
                             Appellant,                           Appeal from the
 v.                                             '
                                                                168th District Court
 Luz De La Rosa and Gilbert De La Rosa,         '
                                                             of El Paso County, Texas
                                                '
                            Appellees.
                                                '            (TC# 2012-DCV-03529)


                                            ORDER

        The Court DENIES the Appellant’s Motion to Postpone the June 5, 2014 submission and

oral argument setting.

        Further, the Court on its own motion, and pursuant to Tex.R.App.P. 39.1, the Court finds

that oral argument in the above styled and numbered cause would not materially aid in the

disposition of this cause. Therefore, this case will be submitted without oral argument on June 5,

2014.

        IT IS SO ORDERED this 23rd day of April, 2014.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.